     Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 1 of 8



                            THIS PRE-TRIAL NOTICE
                           ADOPTED SEPTEMBER 2016


                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


                                PRE-TRIAL NOTICE


       IT IS ORDERED that a pre-trial conference will be held in Chambers before
Judge Jane Triche Milazzo, Section H, in this case on the date and time indicated on
the attached scheduling order.

      The purpose of the pre-trial conference is to secure a just and speedy
determination of the issues. If the type of pre-trial order set forth below does not
appear calculated to achieve these ends in this case, please arrange a conference with
the Judge and opposing counsel immediately so that alternative possibilities may be
discussed.

       The procedure necessary for the preparation of the proposed pre-trial order is
as follows:

                                            I.

       The proposed pre-trial order must be electronically filed with the Court by 12
Noon, five (5) working days prior to the conference, excluding Saturdays, Sundays,
and holidays (i.e., if the conference is set for 8:30 a.m. Friday, it must be filed by
Noon the preceding Friday). The proposed pre-trial order shall bear electronic
signatures of all counsel at the time it is electronically filed with the Court.
Following the pre-trial conference, the Court will issue a minute entry which, inter
alia, will APPROVE and ADOPT the pre-trial order, either in its entirety or with
specified modifications.

                                           II.

        Counsel for all parties shall confer at their earliest convenience for the purpose
of arriving at all possible stipulations and to exchange copies of documents that will
be offered in evidence at the trial. It shall be the duty of counsel for plaintiff to
initiate this conference, and the duty of other counsel to respond. If, after reasonable
effort, any party cannot obtain the cooperation of other counsel, that party shall notify
the Court. The conference of counsel shall be held at least ten days prior to the date
     Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 2 of 8



of the scheduled pre-trial conference. Counsel for all parties shall furnish each other
with a statement of the issues that each party plans to offer evidence to support. The
parties shall work to eliminate any issues that might appear in the pleadings about
which there is no real controversy. The parties’ statements shall include their view of
the issues of law remaining in the case, as well as ultimate issues of fact. Counsel
for plaintiff shall then prepare a proposed pre-trial order and submit it to opposing
counsel.     Once any necessary changes are made, counsel for plaintiff shall
electronically file the final proposed pre-trial order with the Court.
                                           III.

      At their meeting, counsel must consider the following:

      A. Jurisdiction. Because jurisdiction may not ever be conferred by consent
and because prescription or statutes of limitations may bar a new action if the case
or any ancillary demand is dismissed for lack of jurisdiction, counsel should make
reasonable effort to ascertain that the Court has jurisdiction.

      B.    Parties.     Correctness of identity of legal entities; necessity for
appointment of tutor, guardian, administrator, executor, etc., and validity of
appointment if already made; correctness of designation of party as partnership,
corporation or individual d/b/a trade name.

      C. Joinder. Questions of misjoinder or nonjoinder of parties.

                                         IV.

      At the pre-trial conference counsel must be fully authorized and prepared to
discuss settlement possibilities with the Court.

                                          V.

      The pre-trial conference must be attended by the attorneys who will try the
case unless, prior to the conference, the Court grants permission for other counsel to
attend. These attorneys will familiarize themselves with the pre-trial rules and will
come to the conference with full authority to accomplish the purposes of Rule 16 of
the Federal Rules of Civil Procedure.

                                         VI.

      Pre-trial conferences will not be continued except for good cause shown in a
written motion presented sufficiently in advance of the conference for opposing
counsel to be notified.

                                          2
     Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 3 of 8



                                         VII.

       Failure on the part of counsel to appear at the conference may result in
sanctions, including, but not limited to, sua sponte dismissal of the suit, assessment
of costs and attorney fees, default, or other appropriate sanctions.


                                        VIII.

      All pending motions and all special issues or defenses raised in the pleadings
must be called to the court’s attention in the proposed pre-trial order.


                                         IX.

             The proposed pre-trial order shall set forth the following information:

      1.     The date of the pre-trial conference.

      2.     The appearance of counsel identifying the party(s) represented.

      3.     A description of the parties. In cases of insurance carriers, their
             insured must be identified. The legal relationships of all parties with
             reference to the claims, counterclaims, third-party claims, cross claims,
             etc.

      4.     a.    With respect to jurisdiction, a brief summary of the factual basis
                   supporting each claim asserted, whether original claim,
                   counterclaim, third-party claim, etc., and the legal and
                   jurisdictional basis for each such claim, or if contested, the
                   jurisdictional questions;

             b.    In diversity damage suits, there is authority for dismissing the
                   action, either before or after trial, where it appears that the
                   damages reasonably could not come within the jurisdictional
                   limitation. Therefore, the proposed pre-trial order in such cases
                   shall contain either a stipulation that $75,000 is involved or a
                   summary of the evidence supporting the claim that such sum
                   reasonably could be awarded.




                                          3
Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 4 of 8



5.    A list and description of any motions pending or contemplated and any
      special issues appropriate for determination in advance of trial on the
      merits. If the Court at any prior hearing has indicated that it would
      decide certain matters at the time of the pre-trial conference, a brief
      summary of those matters and the position of each party with respect
      thereto should be included in the proposed pre-trial order.

6.    A brief summary of the material facts claimed by:
      a. Plaintiff;
      b. Defendant;
      c. Other parties.

7.    A single listing of all uncontested material facts.

8.    A single listing of the contested issues of fact. This does not mean that
      counsel must concur in a statement of the issues; it simply means that
      they must list in a single list all issues of fact. Where applicable,
      particularities concerning the following fact issues shall be set forth:

      a.    Whenever there is in issue the seaworthiness of a vessel or an
            alleged unsafe condition of property, the material facts and
            circumstances relied upon to establish the claimed unseaworthy
            or unsafe condition shall be specified with particularity;

      b.    Whenever there is in issue negligence of the defendant or
            contributory or comparative negligence of the plaintiff, the
            material facts and circumstances relied upon to establish the
            claimed negligence shall be specified with particularity;

      c.    Whenever personal injuries are at issue, the nature and extent of
            the injuries and of any alleged disability shall be specified with
            particularity;

      d.    Whenever the alleged breach of a contractual obligation is in issue,
            the act or omissions relied upon as constituting the claimed breach
            shall be specified with particularity;

      e.    Whenever the meaning of a contract or other writing is in issue,
            all facts and circumstances surrounding execution and subsequent
            to execution, both those admitted and those in issue, which each
            party contends serve to aid interpretation, shall be specified with
            particularity;

                                   4
Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 5 of 8



      f.    Whenever duress or fraud or mistake is in issue, and set forth in
            the pleadings, the facts and circumstances relied upon as
            constituting the claimed duress, fraud, or mistake (see Fed. R. Civ.
            P. 9(b)) shall also be set forth in the pre-trial order;

      g.    If special damages are sought, they shall be itemized with
            particularity. (See Fed. R. Civ. P. 9(g));

      h.    If a conspiracy is charged, the details of facts constituting the
            conspiracy shall be particularized.

9.    A single listing of the contested issues of law. (See explanation in 8
      above.)

10.   A list and description of the exhibits that each party intends to introduce
      at the trial. Prior to the confection of the proposed pre-trial order, the
      parties shall meet, exchange copies of all exhibits, and make a good faith
      effort to agree as to their authenticity and relevancy. Unless otherwise
      ordered by the Court, only exhibits included on the exhibit list shall be
      included for use at trial.

      a.    Each list of exhibits first should describe those that are to be
            admitted without objection, and then those to which there will be
            objection, noting by whom the objection is made (if there are
            multiple adverse parties), and the nature of the objection.

      b.    If a party considers he has good cause not to disclose exhibits to be
            used solely for the purpose of impeachment, he may ex parte
            request a conference with the Court and make his position known
            to the Court in camera.

      c.    Where appropriate to preserve trade secrets or privileges, the
            listing of exhibits may be made subject to a protective order or in
            such other fashion as the Court may direct. If there are such
            exhibits, the proposed pre-trial order will state: “The parties will
            discuss exhibits alleged to be privileged (or to contain trade
            secrets, etc.) at the pre-trial conference.”


11.   A list of all deposition testimony that each party intends to offer into
      evidence at trial.

12.   A list and brief description of any charts, graphs, models, schematic
                                    5
Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 6 of 8



      diagrams, and similar objects which, although not to be offered in
      evidence, respective counsel intend to use in opening statements or
      closing arguments.

13.   a.    A list of witnesses for all parties, including the names, addresses,
            and statement of the general subject matter of their testimony (it
            is not sufficient to designate the witness simply “fact,” “medical,”
            or “expert”), and an indication in good faith of those who will be
            called in the absence of reasonable notice to opposing counsel to
            the contrary;

      b.    A statement that the witness lists were filed in accordance with
            the Federal Rules of Civil Procedure and prior court orders. No
            other witnesses shall be allowed unless their addition is agreeable
            to all parties and does not affect the trial date. This restriction
            will not apply to rebuttal witnesses or documents whose necessity
            cannot be reasonably anticipated. Furthermore, in the case of
            expert witnesses, counsel shall certify that they have exchanged
            expert reports in accordance with the Federal Rules of Civil
            Procedure and prior court orders. Expert witnesses whose
            reports have not been furnished to opposing counsel shall not be
            permitted to testify nor shall experts be permitted to testify to
            opinions not included in the reports timely furnished;

      c.    Except for good cause shown, the Court will not permit any
            witness to testify unless with respect to such witness there has
            been complete compliance with all provisions of the pre-trial order
            and prior court orders;

      d.    Counsel shall not be allowed to ask questions on cross-
            examination of an economic expert which would require the
            witness to make mathematical calculations in order to frame a
            response unless the factual elements of such questions shall have
            been submitted to that expert witness at least three full working
            days before trial.

14.   A statement indicating whether the case is a jury or non-jury case.

      a.    If the case is a jury case, then indicate whether the jury trial is
            applicable to all aspects of the case or only to certain issues, which
            issues shall be specified. In jury cases, add the following
            provisions:

                                    6
Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 7 of 8



                    “Proposed jury instructions, special jury interrogatories,
                    and voir dire shall be electronically filed with the Court not
                    later than five working days prior to the trial date.”

      b.    In a non-jury case, suggested findings of fact and conclusions of law
            and a separate trial memorandum are required, unless the Court
            enters an order that such is not required. Same are to be
            electronically filed not less than ten full working days prior to trial.

      c.    In a jury case, a trial memorandum shall be required only when
            and to the extent ordered by the Court. If, however, counsel
            anticipates unique evidentiary problems, a memo addressing the
            same should be filed electronically not less than 5 working days
            prior to trial. Likewise, briefing on any unusual jury instructions
            requiring explanation beyond mere citation to authority shall be
            filed at this time.

15.    In cases where damages are sought, include a statement that: “The issue
       of liability (will or will not) be tried separately from that of quantum.”

16.    A statement describing any other matters that might expedite a
       disposition of the case.

17.    A statement that trial shall commence on [month/day] , _[year] at
       [time] a.m./p.m. and a realistic estimate of the number of trial days
       required. Where counsel cannot agree upon the number of trial days
       required, the estimate of each side should be given.

18.    The statement that “This pre-trial order has been formulated after
       conference at which counsel for the respective parties have appeared in
       person.     Reasonable opportunity has been afforded counsel for
       corrections, or additions, prior to signing. Hereafter, this order will
       control the course of the trial and may not be amended except by consent
       of the parties and the Court, or by order of the Court to prevent manifest
       injustice.”

19.    The statement that “Possibility of settlement of this case was
       considered.”

20.    The proposed pre-trial order must contain appropriate signature spaces
       for counsel for all parties.

21.    Each numbered paragraph of the proposed pre-trial order shall be
                                     7
        Case 2:14-cv-01554-JTM-JVM Document 77-1 Filed 04/16/19 Page 8 of 8



               preceded by a heading descriptive of its content.


         IT IS FURTHER ORDERED that the foregoing pre-trial notice be mailed to
  counsel of record for all parties to this case, and that counsel will comply with the
  directions set forth herein.

         New Orleans, Louisiana


                                                ___________________________________
                                                JANE TRICHE MILAZZO
                                                UNITED STATES DISTRICT JUDGE




       If needed during trial, counsel are invited to use the Michaelle Pitard Wynne Attorney
Conference Center located in Room B-245 on the second floor of the Hale Boggs Federal
Building near the crossover to the Courthouse. The space features three private conference
rooms, a lounge, and a computer workroom with internet, copy, fax and print services.
Details and information on these services including conference room reservations can be
found at http://nofaba.org or by contacting the Executive Director at 504-589-7799 or
fbaneworleans@gmail.com.

                                            8
